       Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  CENTRAL DIVISION


JALESHA JOHNSON, LOUISE                           Case No. 4:20-cv-00306
BEQUEAITH, BRAD PENNA, BRANDI
RAMUS, AND HALEY JO DIKKERS,

               Plaintiffs,

  v.

STEPHEN K. BAYENS, COMMISSIONER
OF THE IOWA DEPARTMENT OF PUBLIC                  ANSWER AND AFFIRMATIVE
SAFETY, in his official and individual            DEFENSES
capacities, LIEUTENANT STEVE
LAWRENCE, IOWA STATE PATROL
DISTRICT 16 COMMANDER, in his official
and individual capacities, SERGEANT
TYSON UNDERWOOD, ASSISTANT
DISTRICT 16 COMMANDER, in his
individual capacity, IOWA STATE PATROL
TROOPER DURK PEARSTON (BADGE NO.
168), in his individual capacity, and IOWA
STATE PATROL TROOPER JOHN DOE #1,
in his individual capacity,

            Defendants.


       COME NOW Defendants, by and through the undersigned counsel, and submit the

following as their answer to Plaintiffs’ Civil Right Complaint for Declaratory and Preliminary

and Permanent Injunctive Relief and Damages:

       1.     Defendants deny paragraph 1 for lack of knowledge except it is admitted that

Plaintiffs were restricted from entering upon any portion of the property known as 1007 East

Grand Avenue, Des Moines, Iowa 50319, until January 1st, 2021.

       2.     Defendants deny the first sentence of paragraph 2 for lack of knowledge.

Defendants admit the second sentence.
      Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 2 of 9




          3.    Paragraph 3 does not make any specific allegations against the named Defendants

and therefore no answer is required.

          4.    Denied.

          5.    Denied for lack of knowledge.

          6.    Defendants admit this Court has jurisdiction over the matter.

          7.    Defendants admit the Southern District of Iowa is the appropriate venue for this

matter.

          8.    Denied for lack of knowledge.

          9.    Denied for lack of knowledge except that it is admitted Plaintiff Bequeaith

received a letter that restricted Plaintiff Bequeaith from entering upon any portion of the property

known as 1007 East Grand Avenue, Des Moines, Iowa 50319, until January 1st, 2021.

          10.   Denied for lack of knowledge except that it is admitted Plaintiff Ramus received a

letter that restricted Plaintiff Ramus from entering upon any portion of the property known as

1007 East Grand Avenue, Des Moines, Iowa 50319, until January 1st, 2021.

          11.   Denied for lack of knowledge.

          12.   Denied for lack of knowledge except that it is admitted Plaintiff Dikkers received

a letter that restricted Plaintiff Dikkers from entering upon any portion of the property known as

1007 East Grand Avenue, Des Moines, Iowa 50319, until January 1st, 2021.

          13.   Defendants admit the first sentence of paragraph 13. It is affirmatively stated that

the Commissioner’s duties and responsibilities are set forth in Iowa Code Chapter 80.

          14.   Defendants admit that IDPS has the authority granted to it under Iowa Code

Chapter 80.




                                                 2
       Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 3 of 9




       15.      Defendants admit that ISP is responsible for law enforcement by the State of Iowa

at the State Capitol and the Capitol Complex grounds. Defendants deny the remainder of the

paragraph.

       16.      Admit.

       17.      Defendants admit the first sentence of paragraph 17 and also admit letters to

persons, including at least some Plaintiffs, restricting access to the Capitol Complex.

       18.      Denied for lack of knowledge except that it is admitted the Defendant Trooper

Durk Pearston is a member of the Iowa State Patrol.

       19.      Denied for lack of knowledge.

       20.      Defendants reassert their answers to paragraphs 1 through 19 as though fully set

forth herein.

       21.      Defendants deny that Plaintiffs were discriminated against by Defendants in any

way.

       22.      Defendants deny that Plaintiffs were discriminated against by Defendants in any

way.

       23.      Paragraph 23 makes no allegations against Defendants and thus no response is

required.

       24.      Denied for lack of knowledge.

       25.      Denied for lack of knowledge.

       26.      Denied for lack of knowledge except that it is admitted Des Moines adopted an

ordinance banning racial profiling, the State of Iowa passed legislation prohibiting the use of

chokeholds by law enforcement, and the Governor signed an executive order restoring voting

rights to most people convicted of felony offenses.




                                                 3
      Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 4 of 9




       27.     Denied for lack of knowledge.

       28.     Denied for lack of knowledge.

       29.     Defendants admit the first sentence of paragraph 29 and deny for lack of

knowledge the remainder of the paragraph.

       30.     Denied for lack of knowledge.

       31.     Denied.

       32.     Defendants admit that persons, including Plaintiffs, were restricted from the

Capitol Complex until January 1, 2021.

       33.     The letter referenced in paragraph 33 speaks for itself and no further response is

required.

       34.     Paragraph 34 makes no allegations against Defendants and thus no response is

required.

       35.     Denied.

       36.     Denied.

       37.     Defendants admit that the restrictions from entering the capitol complex did not

arise from a court order.

       38.     Denied.

       39.     Denied.

       40.     Denied for lack of knowledge.

       41.     Denied for lack of knowledge.

       42.     Denied for lack of knowledge.

       43.     Denied for lack of knowledge except that it is admitted Plaintiff Johnson was

arrested.




                                               4
      Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 5 of 9




       44.     Denied for lack of knowledge.

       45.     Denied for lack of knowledge.

       46.     Denied for lack of knowledge.

       47.     Denied for lack of knowledge.

       48.     Denied for lack of knowledge.

       49.     Denied for lack of knowledge.

       50.     Admit.

       51.     Denied for lack of knowledge.

       52.     Defendants admit that Plaintiff Bequeaith was mailed a letter from Iowa State

Patrol Sergeant Tyson Underwood prohibiting her from entering Capitol Complex grounds until

January 1, 2021.

       53.     Denied.

       54.     Denied.

       55.     Denied for lack of knowledge.

       56.     Denied.

       57.     Denied.

       58.     Denied for lack of knowledge.

       59.     Denied for lack of knowledge.

       60.     Denied for lack of knowledge except that it is admitted that Plaintiff Ramus was

arrested on July 1, 2020.

       61.     Denied for lack of knowledge.

       62.     Denied for lack of knowledge.

       63.     Denied for lack of knowledge.




                                               5
      Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 6 of 9




       64.     Defendants admit that Plaintiff Ramus was mailed a letter from Iowa State Patrol

Sergeant Tyson Underwood prohibiting her from entering Capitol Complex grounds until

January 1, 2021. The remainder of the paragraph is denied.

       65.     Denied for lack of knowledge.

       66.     Denied for lack of knowledge.

       67.     Denied.

       68.     Denied.

       69.     Denied for lack of knowledge.

       70.     Denied for lack of knowledge.

       71.     Denied for lack of knowledge except that it is admitted that Plaintiff Penna was

arrested on July 1, 2020.

       72.     Denied for lack of knowledge.

       73.     Denied.

       74.     Denied.

       75.     Denied.

       76.     Denied for lack of knowledge.

       77.     Denied for lack of knowledge.

       78.     Denied for lack of knowledge except that it is admitted that Plaintiff Dikkers was

arrested on July 1, 2020.

       79.     Defendants admit that Plaintiff Dikkers was mailed a letter from Iowa State Patrol

Sergeant Tyson Underwood prohibiting her from entering Capitol Complex grounds until

January 1, 2021. The remainder of the paragraph is denied.

       80.     Denied for lack of knowledge.




                                               6
      Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 7 of 9




       81.      Denied.

       82.      Denied.

       83.      Denied.

       84.      Denied.

       85.      Denied.

       86.      Defendants reassert their answers to paragraphs 1 through 85 as though fully set

forth herein.

       87.      Denied.

       88.      Denied.

       89.      Denied.

       90.      Defendants reassert their answers to paragraphs 1 through 89 as though fully set

forth herein.

       91.      Denied.

       92.      Denied.

       93.      Defendants reassert their answers to paragraphs 1 through 92 as though fully set

forth herein.

       94.      Denied.

       95.      Denied.

       96.      Defendants reassert their answers to paragraphs 1 through 95 as though fully set

forth herein.

       97.      Denied.

       98.      Denied.




                                                7
       Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 8 of 9




        99.     Defendants reassert their answers to paragraphs 1 through 98 as though fully set

forth herein.

        100.    Denied.

        101.    Denied.

        102.    Defendants reassert their answers to paragraphs 1 through 101 as though fully set

forth herein.

        103.    Denied.

        104.    Denied.

        105.    Defendants reassert their answers to paragraphs 1 through 104 as though fully set

forth herein.

        106.    Denied.

        107.    Denied.

        108.    Defendants deny that Plaintiffs are entitled to any relief.

        109.    This paragraph does not require a response from Defendants.

        WHEREFORE, Defendants respectfully request that Plaintiffs’ Complaint be dismissed

in its entirety and costs assessed to the Plaintiffs.

                                   AFFIRMATIVE DEFENSES

        COME NOW Defendants and set forth the following as affirmative defenses to the

Plaintiffs’ claims:

        1.      Plaintiffs have failed to state a claim upon which relief can be granted.

        2.      These Defendants have qualified immunity from Plaintiffs’ allegations.

        3.      None of the above-listed allegations constitute prior restraint.




                                                    8
      Case 4:20-cv-00306-RGE-CFB Document 15 Filed 12/02/20 Page 9 of 9




      4.      Defendants reserve the right to add additional affirmative defenses as discovery is

conducted.

                                                Respectfully submitted,

                                                THOMAS J. MILLER
                                                IOWA ATTORNEY GENERAL

                                                /s/ Jeffrey C. Peterzalek
                                                JEFFREY C. PETERZALEK
                                                Assistant Attorney General

                                                /s/ Anagha Dixit
                                                ANAGHA DIXIT
                                                Assistant Attorney General
                                                1305 East Walnut St., 2nd Floor
                                                Des Moines, Iowa 50319
                                                Ph: (515) 281-4213; (515) 281-5478
                                                Email: Jeffrey.Peterzalek@ag.iowa.gov
                                                Email: Anagha.Dixit@ag.iowa.gov
                                                ATTORNEYS FOR DEFENDANTS


           PROOF OF SERVICE

The undersigned hereby certifies that the
foregoing instrument was served upon all
counsel of record via CM/ECF on this 2nd day
of December, 2020, at the following email
addresses:

  Shefali_Aurora@aclu-ia.org
  glen@downey-law.net
  nathan@mundylawdsm.com

               /s/ Rhonda L. Parr




                                               9
